Case: 2:20-cv-00457-MHW-KAJ Doc #: 16 Filed: 10/14/20 Page: 1 of 2 PAGEID #: 49



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Board of Trustees,

      Plaintiff,

      V.                                      Case No. 2:20-cv-457

USA Concrete Specialists, Inc.               Judge Michael H. Watson

      Defendant.                              Magistrate Judge Jolson

                              OPINION AND ORDER

      On September 2, 2020, Magistrate Judge Jolson issued a report and

recommendation ("R&R") recommending that Plaintiffs motion for default

judgment, EOF No. 14, be granted.

      The parties were notified of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). Id. at 3. The Magistrate Judge also

specifically advised that the failure to object to the R&R within fourteen days
would result in a waiver of both the right to de novo review by the District Judge
and the right to appeal the decision of the District Court adopting the R&R. Id. at

3.

      The deadline for filing such objections has passed, and no objections were

filed. Having received no objections, the R&R is ADOPTED. Plaintiffs motion

for default judgment is GRANTED. The CLERK is DIRECTED to enter judgment
against Defendant. Plaintiff is to recoverfrom Defendant the sum of Forty-Eight
Dollars and Thirty-Eight Cents ($48.38), including unpaid fringe benefit
Case: 2:20-cv-00457-MHW-KAJ Doc #: 16 Filed: 10/14/20 Page: 2 of 2 PAGEID #: 50



contributions through December 2019, prejudgment interest, and iiquidated

damages, a reasonable attorney's fee in the amount of Two Thousand Nine

Hundred Forty Dollars and Thirty-Three Cents ($2,940.33), plus interest from the

date of judgment at the rate of one percent (1%) per month, as well as an award

of costs in the amount of Four Hundred and Six dollars and Ninety Five Cents

($406.95). The Clerk shall TERMINATE this case.

      IT IS SO ORDERED.



                                     /s/Michael H. Watson
                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
